Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered January 28, 2003, convicting defendant, on her plea of guilty, of attempted robbery in the first degree, and sentencing her to a term of SVa years, unanimously affirmed.
The court properly denied youthful offender treatment. Since defendant was convicted of an armed felony, she was not eligible for youthful offender treatment in the absence of mitigating circumstances that “bear directly upon the manner in which the crime was committed” (CPL 720.10 [2] [a]; [3] [i]). The record does not establish such mitigating circumstances, and, given the circumstances of the crime, youthful offender treatment was not warranted in any event. Concur—Andrias, J.P., Rosenberger, Williams and Lerner, JJ.